ALPS ETF TRUST SUPPLEMENT DATED AUGUST 15, 2017 TO THE STATEMENT OF ADDITIONAL INFORMATION DATED MARCH 31, 2017 (the “SAI”), AS SUPPLEMENTED FROM TIME TO TIME This supplement provides new and additional information beyond that contained in the SAI and should be read in conjunction with the SAI. The Board of Trustees (the “Board”) of ALPS ETF Trust (the “Trust”) recently appointed Rick A. Pederson to serve in the role of Chairman of the Board. Therefore the disclosure in the SAI is modified as follows: All references to Thomas A. Carter as Chairman of the Board are hereby deleted. The first sentence of the second paragraph in the “Management - Leadership Structure and Oversight Responsibilities” section is deleted and replaced with the following: The Board has appointed Mr.
